—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (J. Leone, J.), dated November 23, 1999, which, upon a jury verdict that the defendant Linda Vocatura was negligent but that her negligence was not a substantial factor in causing the accident, is in favor of the defendants and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside unless the jury could not have reached the verdict on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134; Delgado v Board of Educ., 65 AD2d 547, affd 48 NY2d 643). In the present case, there is no basis to set aside the verdict. Goldstein, J. P., Florio, Luciano and H. Miller, JJ., concur.